PER CURIAM.
The only substantial question presented on this appeal is whether the evidence considered as a whole is sufficient to establish that the defendant was guilty of grand larceny as distinguished from petty larceny. The appellant stole two cases of cigarettes, containing fifty-eight cartons. The two cases were testified to contain 580 individual packages of cigarettes. The State’s witness in response to the question: “Do you know the value of these fifty-eight cartons of cigarettes ? ” gave an answer as to the value of the individual packs as follows: “Well, wholesale they cost us forty-two cents. Retail we sell them for sixty.”
We hold that a fair reading of the testimony shows that the two cases of cigarettes had a value of at least $243.1 The judgment is affirmed upon the rule stated in Golden v. Morris, Fla.1951, 55 So.2d 714.
Affirmed.

. We take judicial knowledge of Florida Statutes, chapter 210, which imposes a tax of seventeen cents on eacli package containing more than ten but not more than twenty cigarettes and provides for the payment of the tax by the affixing of stamps to the package. In addition, we take j'udicial knowledge of the United States Code, chapter 52, which levies a tax of $4.00 per thousand on cigarettes manufactured or imported into the United States and provides for the payment by the manufacturer or importer.